DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 1/5/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 10-14, 16 and 17 are under examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that the cells that are cultured on the base material are fibroblasts and mesenchymal cells.  Claim 13 depends from claim 10 and recites that the cell is an adherent cell. Bamdad et al. (US 20150320840) teaches that fibroblasts are adherent ([0104]). Woods et al. (US 20120269785) teaches that mesenchymal cells are adherent cells ([0020]). Therefore, claim 13 fails to further limit claim 10 because claim 13 recites an inherent property of the claimed cells. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (EP 1312491) in view of Falco et al. (Pharmaceutical Rev. (2008) 25(10): 2348-2356; cited in the IDS filed 6/14/2018), Falco et al. (J. Surgical Res. (2008) 149: 76-83; referred to as Falco JSR), Sassoli et al. (PLoS  ONE (2012) 7(7): e37512; pages 1-13), Hill et al. (US 20110009327), Wuertz et al. (Biochem. Biophys. Res. Comm. (2009) 379: 824-829) and Barbera-Giullen et al. (US 20040029266), as evidenced by Woods et al. (US 20120269785).

Claim 10 is drawn to a culture method comprising culturing a cell on a base material comprising a polyester recite comprising a dicarboxylic acid unit and a diol unit where 1 to 80% of the diol unit has a cyclic acetal structure where the base material for the cell culture does not comprise a polystyrene support, wherein the cell is a fibroblast or a mesenchymal cell.
Ikeda teaches a polyester resin composition that is formed as sheets having a single layer or a multi-layer, hollow containers, formed articles, fiber, coating materials of the solution or the powder type, toners and adhesives (page 7, [0037]). The resin has excellent transmission, melt viscoelasticity, heat resistance and excellent moldability ([0006]).
The polyester resin has a dicarboxylic acid that has a cyclic diol acetal unit that comprises from 2 to 50 mol% of the polyester resin where 2 to 50 mol% is a specie that anticipates the claimed range of 1 to 80 mol% of the cyclic acetal diol structure (alternative (1) at [0009]; claims 10 and 14, in part).
The cyclic acetal diol is of the following formula (1):

    PNG
    media_image1.png
    224
    527
    media_image1.png
    Greyscale
 
or chemical formula 2:

    PNG
    media_image2.png
    237
    537
    media_image2.png
    Greyscale
(pages 3-4 publication).

The dicarboxylic acid component has no particular limit (claim 7 of the publication).
The polyester resin can further comprise additional resins a polystyrene, but this is simply an embodiment ([0033]).
The polyester resin composition can comprise surface-smoothing agents which is interpreted to mean a surface treatment as it smooths the surface ([0034]; instant claim 12).
As there is no coating, the molded article has the resin exposed face (claim 16).
Ikeda does not teach that the molded article comprising said resin is used to culture an adherent cell via inoculating the cell onto the base material where the polymer resin which is exposed on at least a face for cell adherence where the cell is a mesenchymal cell(claims 10, 11, 13 and 16).
Falco reviews current synthetic biomaterials for tissue engineering application. Synthetic polymers are often not biologically inert in the in vivo environment. They may release acidic degradation products due to hydrolysis of an ester moiety (abstract). One class of polymers suitable for cell culture is polyesters which have a wide range of mechanical and degradation properties. It is subject to degradation and is often used with a co-monomer to slow its degradation (page 2349, left column, 2nd full paragraph). 
Another class of polymers are those that comprise cyclic acetal diols. These diols have been incorporated into polymers via the polymerization of the diol acrylate. Falco references Falco (2008; reference 59) in the use of the cyclic acetal diol polymers for use as the biomaterial comprising the cell culture container for myoblasts (page 2351 right column, first full paragraph). Falco teaches that cyclic acetal degradation is not associated with a significant pH change over the course of 28 days (abstract, Fig. 2b. page 2351, right column, top partial paragraph).
Hill teaches that polyesters can degrade which causes the release of a carboxylic acid. This release of the carboxylic acid results in local pH. The drop in pH accelerates the degradation of the polyester (0086]).
Falco JSR teaches the fabrication of a cyclic acetal biomaterial (referred to as an EH network) to serve as a scaffold for promoting myoblast attachment and proliferation (abstract).
The EH substrate monomer and polymer have the following structure:

    PNG
    media_image3.png
    516
    517
    media_image3.png
    Greyscale
(page 77). 
The polymer was fashioned into discs (a cell culture substrate without a support) and myoblasts were seeded (e.g., inoculated) onto the center of the discs which reasonably has an exposed surface (claim 16) in culture media for attachment (adherence; claim 13) and proliferation (claim 11) were studied (page 78, right column, first fill paragraph). Figure 3 demonstrates myoblast attachment.
Sassoli teaches that mesenchymal stromal cells are the leading candidates in the field of regenerative medicine as they have been successfully used to improve skeletal muscle repair/regeneration. Sassoli reports on a study to evaluate the ability of bone-marrow MSCs to influence C2C12 myoblast behavior in a co-culture system. Cross-talk between the cell types was analyzed and it was found that myoblast proliferation was greatly enhanced by the presence of the MSCs (abstract). Figure 1C demonstrates the enhancement of myoblast proliferation in the presence of MSCs. 
Wuertz reports on a study to determine the pH response of bone marrow MSCs to pH levels found in degenerating intervertebral discs (pH of 7.4, 7.1, 6.8 and 6.5). It was found that an acidic environment cause an inhibition of protein expression and a decrease in proliferation and viability as well as a change in cell morphology (abstract; Figures 1 and 2).
From this disclosure the ordinary artisan would reasonably conclude that a polyester-cyclic acetal would lead to fewer acidic degradation products. 
Woods  that MSCs are adherent cells ([0200]; claim 13).
Barbera-Giullen teaches that a desirable feature of polymeric cell culture container is resistance to impact ([0162]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the resin comprising the cyclic diol acetal polyester of Ikeda as the polymer resin formed into a disc (e.g., a sheet) to culture adherent myoblasts with MSCs on the exposed surface of the disc comprising the polyester. The ordinary artisan would have been motivated to do so because Ikeda teaches that the resin is impact resistant which is a desirable property for cell culture articles. Ikeda also teaches that the resin can be molded into a sheet or molded article. From this the ordinary artisan be motivated to use the sheet to make discs suitable for cell culture. Further, the resin contains a cyclic diol acetal which is shown by Falco JSR to promote the attachment and proliferation of myoblasts to a polymer containing cyclic diol acetal units. The ordinary artisan would have been motivated to add MSCs to the myoblast culture because they stimulate myoblast proliferation when cultured together. Further, Falco teaches that cyclic acetals do not degrade under acidic conditions which is detrimental to fibroblast proliferation, viability and proteins expression. The ordinary artisan would have had a reasonable expectation that one could employ the cyclic diol acetal polyester of Ikeda as the polymer resin formed into a disc used to culture adherent myoblasts because Falco teaches that polyesters are compatible for cell culture and Falco JSR teaches that polymers containing cyclic diol acetal units promote the attachment and proliferation of myoblasts. The ordinary artisan would have had a reasonable expectation that one could co-culture the myoblast with MSCs because MSCs are also adherent cells. Further Ikeda teaches that the resin can be formed in layers where a layer can reasonably be a disc as a disc is flat.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (EP 1312491) in view of Falco et al. (Pharmaceutical Rev. (2008) 25(10): 2348-2356; cited in the IDS filed 6/14/2018), Falco et al. (J. Surgical Res. (2008) 149: 76-83; referred to as Falco JSR), Sassoli et al. (PLoS  ONE (2012) 7(7): e37512; pages 1-13), Barbera-Giullen et al. (US 20040029266), Ikeya (US 20090181158) and Bhatnager (US 7199103), as evidenced by Woods et al. (US 20120269785).
It is noted that the publication citations for Ikeya and Bhatnager were inadvertently left off the rejection statement. However, their addition is not a new ground of rejection as the references were cited in the PTO-892 and were discussed in the body of the rejection.
Claim 14 is drawn a method for preparing a base material for cell culture comprising forming a polyester resin that comprises a polyester resin comprising a dicarboxylic acid unit and a diol unit where 1 to 80% of the diol unit has a cyclic acetal structure where the base material for the cell culture does not comprise polystyrene support and wherein a cell for culture is a fibroblast or a mesenchymal cell.
The disclosure by Ikeda as modified by the Falco references, Sassoli and Barbera-Giullen is discussed supra where the polyester resin is formed into a disc that is free of a support where one side of the disc is exposed for the cell culture (claim 17). It is also noted that Ikeda teaches that the polyester can be used as a coating material supra.
Barbera-Giullen additionally teaches that while polystyrenes can be used in cell culture devices “one with skill in the art may realize that cell culture device 100 may be constructed from an enormous diversity of compounds, only some of which are listed here”” ([0154]) which includes polycarbonates. Barbera-Giullen further teaches that polystyrene can be undesirable  because proteins usually have some hydrophobic portions or regions that can bind to polystyrene ([0197]).
Modified Ikeda does not teach that the polyester resin is formed onto a dish for cell culture where the base material (interpreted to mean the claimed polyester resin) does not comprise a polystyrene support (claim 14).
Ikeya teaches that suitable supports for cell culture containers can be made of plastic or glass material where the plastic is a material such as vinyl chloride plastic, polystyrene, polypropylene or an acrylic polymer. The coating layer is formed on top of the base ([0029]). 
Bhatnagar also teaches that suitable supports for cell culture vessels such as petri dishes, flasks and so forth are typically formed from glass or polystyrene where the cell binding substance is on the surface of the support (col. 14, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a coating of the polyester of Ikeda on a dish that is made of glass, vinyl chloride plastic, polystyrene, polypropylene or an acrylic polymer. While polystyrene is one possible support, the prior art provides several equivalent materials that can also serve as a support. Further, Barbera-Giullen teaches that the use of polystyrene can be undesirable. The ordinary artisan would have been motivated to make a coating of the resin on a dish because that is also a conventional method to make a device for cell culture and Ikeda teaches that the resin can serve as a coating in liquid or powder form. Making a coating of the polyester on a dish naturally provides an exposed surface for cell culture. The ordinary artisan would have had a reasonable expectation that one could form a coating of the polyester on a dish made of glass, vinyl chloride plastic, polystyrene, polypropylene or an acrylic polymer that is a support for cell culture because Ikeda teaches that the polyester can be used as a coating.
It is noted that claim 14 has been amended to recite that the method of preparing a base material for cell culture is one where the cell is a fibroblast or a mesenchymal stem cell. This is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the resultant  culture dish made by the method of modified Ikeda is suitable for culturing mesenchymal cells or fibroblasts.
Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (J. Biomed. Mat. Res. (2002) 62(3): 438-446) in view of Ikeda et al. (EP 1312491), Barbera-Giullen et al. (US 20040029266), Falco et al. (Pharmaceutical Rev. (2008) 25(10): 2348-2356, Falco et al. (J. Surgical Res. (2008) 149: 76-83; referred to as Falco JSR) and Sharpe et al. (British J. Derm. (2009) 161: 671673), as evidenced by Bamdad et al. (US 20150320840) and Woods et al. (US 20120269785).
Yang teaches that the fabrication and surface modification of a porous cells scaffold is very important in tissue engineering. The greatest concerns are high-density cell seeding, nutrient and oxygen supply and cell affinity (abstract).
Biodegradable polymers, such as poly(L-lactic acid) (PLLA) and poly(lactic-co-glycolic acid) (PLGA) are often are used to construct cell scaffolds for tissue engineering use. A drawback for these materials is the hydrophobicity of these scaffolds which inhibits cells from penetrating into the pores. In addition, cellular affinity is affected because there are no cell recognition sites on the surface of this kind of polylactone scaffold (page 439, left column, first full paragraph).
Yang teaches that one modification made was changing the surface modification via plasma techniques to improve cell affinity (page 439, bottom of left column) via ammonia plasma treatment to improve hydrophilicity (page 439, bottom of right column).
The analysis method was to form the polyester scaffold followed by casting a poly(lactone) solution in a mold and isolating a sponge-like scaffold (page 439, right column, second paragraph).
The polyester was subjected to plasma treatment and hydrophilicity was determined (bottom of 439 to top of page 440).  
The viability of the cells on the surface-treated scaffolds and untreated controls was determined by seeding discs with fibroblasts and placing the cell-seeded discs in a culture medium in wells of a culture plate. An MMT assay was used to determine cell viability (page 440, right column).
Table III shows the efficiency of the PLLA scaffolds of different pore sizes on treated and untreated PLLA scaffolds where the plasma treatment resulted in 99% cell seeding efficiency.
Thus, Yang teaches culturing fibroblast cells on a polyester resin in a microplate plate (claim 10, in part) where the fibroblasts are inoculated into the polyester scaffold (claim 11), where the polyester is surface treated (claim 12) where the cells are cultured on the surface (e.g., an exposed face) of the polyester (claim 16).
Bamdad teaches that fibroblasts are adherent ([0104]; claim 13).
Yang does not teach that the PLLA contains a cyclic acetal monomer at 1 to 80 mol percent where the base material for the cell culture does not comprise a polystyrene support (claim 10).
The disclosure by Ikeda is discussed supra teaching a material comprising a polyester resin having a dicarboxylic acid that has a cyclic diol acetal unit that comprises from 2 to 50 mol% of the polyester resin where 2 to 50 mol%. The resin can be used a coating or a molded article.
The disclosure by Falco and Falco JSR is discussed supra. Falco teaches that polyesters are compatible for cell culture and Falco JSR teaches that polymers containing cyclic diol acetal units promote the attachment and proliferation of myoblasts. Woods teaches that myoblasts are adherent cells. Falco also teaches  that polymer with cyclic acetals do not produce acidic byproducts.
Barbera-Giullen teaches that a desirable feature of polymeric cell culture container is resistance to impact ([0162]). 
Sharpe teaches the effect of pH modulation on cells involved in wound healing. The effect of pH on the attachment, proliferation and migration of keratinocytes and fibroblasts both in vitro and in an ex vivo model. It was found that the optimal pH for proliferation of both cell types is between 7.2 and 8.3 (abstract). Figure 2 shows the detrimental effect of acidic pH on the proliferation of both fibroblasts and keratinocyte.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so because fibroblasts are sensitive to acidic pH where proliferation is inhibited and Falco teaches that cyclic acetals, which can be incorporated into other polymers and do not produce acidic by-products. The ordinary artisan would have had a reasonable expectation that one could successfully culture fibroblasts on the polyester-cyclic acetal polymer of Ikeda because Falco teaches that myoblasts, which are adherent cells are able to be cultured on polymers bearing cyclic acetals and fibroblasts are also adherent cells.
Response to Arguments
Applicant Arguments
Applicant argues that the claim amendments overcome the rejections of record because none of the cited references teach that “the cell is a fibroblast or a mesenchymal stem cell” as in claims 10 and 14.
Applicant submits that Falco and Falco JSR disclose the use of cyclic acetal diol polymers for use as the biomaterial for the cell culture of myoblasts. Applicant asserts that the additional references fail to overcome the alleged deficiencies because they do not teach where the cell is a fibroblast or myoblast.
Examiner Response
Applicant’s argument has been considered but it is not persuasive because new references have been cited to demonstrate the obviousness of culture myoblasts and mesenchymal stem cells on the claimed base material.
It is noted that claim 14 has been amended to recite that the method of preparing a base material for cell culture is one where the cell is a fibroblast or a mesenchymal stem cell. This is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the resultant  culture dish made by the method of modified Ikeda is suitable for culturing mesenchymal cells or fibroblasts.
Applicant Arguments
Applicant argues that the claimed subject matter overcomes the cited references because the  combination of Ikeda and Barbera-Giullen would result in the use of a polystyrene support. Applicant notes the disclosure of Ikeda that the polyester resin composition may include polystyrene ([0033]). Applicant notes [0153], [0154], [0163] and [0197) of Barbera-Giullen to assert that the cell culture device includes polystyrene.
Examiner Response
Applicant’s arguments has been considered but it is not persuasive.
The disclosure of Ikeda at [0033] is that the polyester resin itself can include a polystyrene. This has nothing to do with a polystyrene support material. Further it is merely an embodiment.
Regarding Barbera-Giullen, at [0097] Barbera-Giullen notes other suitable materials for supports for cell culture including  ABSs, and other polymeric materials. Also, as noted in the rejection, Barbera-Giullen teaches that “one with skill in the art may realize that cell culture device 100 may be constructed from an enormous diversity of compounds, only some of which are listed here”” ([0154]) which includes polycarbonates. Barbera-Giullen further teaches that polystyrene can be undesirable because proteins usually have some hydrophobic portions or regions that can bind to polystyrene ([0197]).
Thus, there are numerous support materials to choose from and the prior art notes that the use of polystyrene can be undesirable.
Applicant Argument
Applicant notes the instant disclosure at [0014] and problems associated with using a polystyrene support and the observation that a base material using a polystyrene support may exhibit insufficient cell adhesion onto the base material depending on the type of cells. Applicant asserts that the prior art fails to disclose this problem and was not previously understood until applicant’s invention.
Examiner Response
It is noted that the obviousness rejection of claims are not based on the use of a support at all as the polyester-cyclic acetal material of Ikeda can be made into sheets or molded articles that would be suitable for a disc as used by Falco. 
Applicant Argument
Applicant asserts that a rejection based on obviousness is rendered moot in light of unexpected results shown in the instant specification at Examples 1-10 (which did not include a polystyrene support) as compared to comparative Examples 1-3 which did include a polystyrene support as the base material. 
Examiner Response
Applicant’s assertion of unexpected results and the recognition of a problem of using polystyrene are moot with regard to these rejections as the base material does not require a support in this case.
Regarding the rejection of claims 14 and 17, the prior art notes in many instances the wide variety of supports besides polystyrenes that can be used and their equivalency. Further, Barbera-Giullen provides a teaching that would reasonably cause the ordinary artisan to look to other supports. 
Thus, Applicant’s assertion of unexpected results is moot because many other equivalent support materials can be used in the alternative.
In response to applicant's argument that they have recognized a problem with using polystyrene as the support for the claimed polyester, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653